Order entered December 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01432-CR

                               AYOUAL AKOUT, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-12-60792-N

                                          ORDER
       We GRANT the State’s second motion for extension of time to file response brief and

ORDER the brief tendered to the Court on December 3, 2014 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE